Judgment, Supreme Court, New York County (Michael R. Ambrecht, J.), rendered July 18, 2005, convicting defendant, after a guilty plea, of criminal possession of a weapon in the third degree, and sentencing him to a term of five years’ probation, unanimously affirmed.
By pleading guilty, defendant forfeited his right to appellate review of the court’s denial of his CPL 210.40 motion to dismiss the indictment in furtherance of justice (People v Arvelo, 16 AD3d 128 [2005], lv denied 4 NY3d 883 [2005]). Were we to find that the claim was not forfeited, we would conclude that the court properly denied the motion. Concur—Tom, J.E, Sullivan, Williams, Buckley and Kavanagh, JJ.